CCA 201100105. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and, the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the promulgating order be corrected to reflect the finding of Specification 4, Charge II, was guilty, and the findings of Specifications 5, 7, and 8 of Charge II were guilty with exceptions and substitutions.